Title: From Thomas Jefferson to Henry Dearborn, 6 September 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Sep. 6. 1802.
          
          I recieved yesterday yours of the 3d. and now return the papers it covered. the treaty between New York & the Senecas I suppose is to be laid before the Senate on their meeting as well as the deed of exchange between the Senecas and the Holland land company. our approbation being the only function which belongs to us, we should go out of our line in laying the latter before the legislatures whose acts are still necessary to validate the proceeding as stated by mr Busti. this is in fact a private contract, and those interested are alone to pursue the measures necessary to effect it. we have done our part. I do not recollect that the actual erection of a fort at Black rock has been a subject of consultation among us, altho’ Govr. Clinton seems to urge it as if it had been settled. I am in hopes he will take such measures with respect to the murderer as will soothe rather than irritate the Indians. we should only see that they ascribe our indulgence to friendship and not to fear. your letter to Govr. Harrison is entirely approved: and it is left to yourself altogether to make such alterations in the position of the troops as you think necessary. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        